

116 HR 3908 IH: Truth in Spending Act of 2019
U.S. House of Representatives
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3908IN THE HOUSE OF REPRESENTATIVESJuly 23, 2019Mr. Kinzinger (for himself, Mr. Cooper, and Mr. Yoho) introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo increase the long-term fiscal accountability of direct spending legislation.
	
		1.Short title; purpose
 (a)Short titleThis Act may be cited as the Truth in Spending Act of 2019. (b)PurposeIt is the purpose of this Act to—
 (1)improve congressional control over the Federal budget process; (2)to facilitate the determination each year of the appropriate level of Federal revenues and expenditures by the Congress and the President; and
 (3)to provide for the furnishing of information that will assist the Congress in controlling growth of direct spending programs.
				2.Presidents’ budget submissions
 (a)OMB report regarding difference between actual and estimated costs of direct spending legislationSection 1105(a) of title 31, United States Code, is amended by adding at the end the following new paragraph:
				
 (40)the most recent reports of the Director of the Office of Management and Budget under subsections (a) and (b) of section 3 of the Truth in Spending Act of 2019 regarding the difference between the actual costs and the estimated costs of direct spending legislation, including proposed legislative language, if any, in such reports..
 (b)Effective dateThe amendment made by subsection (a) shall apply to budget submissions made by the President beginning with the submission for fiscal year 2021.
			3.Long-term fiscal accountability of direct spending legislation
 (a)Initial five-Year reportNot later than January 15, 2020, and each subsequent year, the Director of the Office of Management and Budget shall submit to the President for inclusion in his annual budget submission under section 1105(a) of title 31, United States Code, a report setting forth the following:
 (1)For all Acts affecting direct spending relative to the baseline enacted during the sixth calendar year before the calendar year in which this report is submitted, the total cost as estimated by the Director of the Congressional Budget Office for the then budget year and four outyears.
 (2)For all Acts affecting direct spending relative to the baseline enacted during the sixth calendar year before the calendar year in which this report is submitted, the actual total cost as computed by the Director of the Office of Management and Budget for the then budget year and four outyears.
 (3)For such 5-fiscal-year period, the net amount by which the actual cost of all such Acts exceeds the estimated cost of all such Acts, or the net amount by which the estimated cost of all such Acts exceeds the actual cost of all such Acts, as the case may be.
 (4)If the actual total cost of all such Acts exceeds the estimated total cost, then proposed legislative language to eliminate such excess cost.
 (5)If the actual total cost of all such Acts exceeds the estimated total cost, then a detailed statement of the most likely reasons why that occurred.
 (6)A list of each Act for which the actual total cost exceeded the estimated total cost for the applicable five-year period described in paragraph (3) and the dollar amount of such excess.
 (b)Follow-Up five-Year reportNot later than January 15, 2020, and each subsequent year, the Director of the Office of Management and Budget shall submit to the President for inclusion in his annual budget submission under section 1105(a) of title 31, United States Code, a report setting forth the following:
 (1)For all Acts affecting direct spending relative to the baseline enacted during the eleventh calendar year before the calendar year in which this report is submitted, the total cost as estimated by the Director of the Congressional Budget Office for the 5-fiscal-year period, the first fiscal year of which begins immediately after the last fiscal year covered by the corresponding initial five-year report under subsection (a).
 (2)For all Acts affecting direct spending relative to the baseline enacted during the eleventh calendar year before the calendar year in which this report is submitted, the actual total cost as computed by the Director of the Office of Management and Budget for the 5-fiscal-year period, the first fiscal year of which begins immediately after the last fiscal year covered by the corresponding initial five-year report under subsection (a).
 (3)For such 5-fiscal-year period, the net amount by which the actual cost of all such Acts exceeds the estimated cost of all such Acts, or the net amount by which the estimated cost of all such Acts exceeds the actual cost of all such Acts, as the case may be.
 (4)If the actual total cost of all such Acts exceeds the estimated total cost, then propose legislative language to eliminate such excess cost.
 (5)If the actual total cost of all such Acts exceeds the estimated total cost, then a detailed statement of the most likely reasons why that occurred.
 (6)A list of each Act for which the actual total cost exceeded the estimated total cost for the applicable five-year period described in paragraph (3) and the dollar amount of such excess.
 (c)DefinitionAs used in this section, the term direct spending has the meaning given such term in section 250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985.
			4.Fast track procedure
 (a)Presidential submission to CongressUpon receiving any report from the Director of the Office of Management and Budget pursuant to subsection (a) or (b) of section 3, the President shall, within 7 days, submit any proposed legislative language set forth in such report to the House of Representatives and to the Senate.
			(b)Congressional consideration
				(1)Introduction
 (A)In generalOn the day on which the proposed legislative language is submitted by the President to the House of Representatives and the Senate under subsection (a), it shall be introduced (by request) in the Senate by the majority leader of the Senate or by Members of the Senate designated by the majority leader of the Senate and shall be introduced (by request) in the House by the majority leader of the House or by Members of the House designated by the majority leader of the House.
 (B)Not in sessionIf either House is not in session on the day on which such legislative proposal is submitted, the legislative proposal shall be introduced in that House, as provided in subparagraph (A), on the first day thereafter on which that House is in session.
 (C)Any MemberIf the legislative proposal is not introduced in either House within 5 days on which that House is in session after the day on which the legislative proposal is submitted, then any Member of that House may introduce the legislative proposal.
 (D)ReferralThe legislation introduced under this paragraph shall be referred by the Presiding Officers of the respective Houses to the appropriate committees.
					(2)Committee consideration of proposal
 (A)Reporting billNot later than April 1 of any year in which a proposal is submitted by the President to Congress under this section, the applicable committees of the House of Representatives and of the Senate may report the bill referred to them under paragraph (1)(D) with committee amendments, such that the bill, as amended, achieves the cost savings in the original submission.
 (B)DischargeIf, with respect to the House involved, the committee has not reported the bill by the date required by subparagraph (A), the committee shall be discharged from further consideration of the proposal.
					(3)Limitation on changes to recommendations
 (A)In generalIt shall not be in order in the Senate or the House of Representatives to consider any bill, resolution, or amendment pursuant to this subsection or conference report thereon that fails to achieve the cost savings set forth in the original submission by the President from among the Acts set forth on the list compiled under section 3(a)(6).
 (B)WaiverThis paragraph may be waived or suspended in the Senate only by the affirmative vote of three-fifths of the Members, duly chosen and sworn.
 (C)AppealsAn affirmative vote of three-fifths of the Members of the Senate, duly chosen and sworn, shall be required in the Senate to sustain an appeal of the ruling of the Chair on a point of order raised under this paragraph.
					(4)Expedited procedure
 (A)ConsiderationA motion to proceed to the consideration of the bill in the Senate is not debatable. (B)Amendment (i)Time limitationDebate in the Senate on any amendment to a bill under this section shall be limited to 1 hour, to be equally divided between, and controlled by, the mover and the manager of the bill, and debate on any amendment to an amendment, debatable motion, or appeal shall be limited to 30 minutes, to be equally divided between, and controlled by, the mover and the manager of the bill, except that in the event the manager of the bill is in favor of any such amendment, motion, or appeal, the time in opposition thereto shall be controlled by the minority leader or such leader’s designee.
 (ii)GermaneNo amendment that is not germane to the provisions of such bill shall be received. (iii)Additional timeThe leaders, or either of them, may, from the time under their control on the passage of the bill, allot additional time to any Senator during the consideration of any amendment, debatable motion, or appeal.
 (iv)Amendment not in orderIt shall not be in order to consider an amendment that would cause the bill to have cost savings that are less than the cost savings set forth in the original submission by the President.
 (v)Waiver and appealsThis paragraph may be waived or suspended in the Senate only by the affirmative vote of three-fifths of the Members, duly chosen and sworn. An affirmative vote of three-fifths of the Members of the Senate, duly chosen and sworn, shall be required in the Senate to sustain an appeal of the ruling of the Chair on a point of order raised under this section.
						(C)Consideration by the other House
 (i)In generalThe expedited procedures provided in this subsection for the consideration of a bill introduced pursuant to paragraph (1) shall not apply to such a bill that is received by one House from the other House if such a bill was not introduced in the receiving House.
 (ii)Before passageIf a bill that is introduced pursuant to paragraph (1) is received by one House from the other House, after introduction but before disposition of such a bill in the receiving House, then the following shall apply:
 (I)The receiving House shall consider the bill introduced in that House through all stages of consideration up to, but not including, passage.
 (II)The question on passage shall be put on the bill of the other House as amended by the language of the receiving House.
 (iii)After passageIf a bill introduced pursuant to paragraph (1) is received by one House from the other House, after such a bill is passed by the receiving House, then the vote on passage of the bill that originates in the receiving House shall be considered to be the vote on passage of the bill received from the other House as amended by the language of the receiving House.
 (iv)DispositionUpon disposition of a bill introduced pursuant to paragraph (1) that is received by one House from the other House, it shall no longer be in order to consider the bill that originates in the receiving House.
 (v)LimitationClauses (ii), (iii), and (iv) shall apply only to a bill received by one House from the other House if the bill would have cost savings that are not less than the cost savings set forth in the original submission by the President.
						(D)Senate limits on debate
 (i)In generalIn the Senate, consideration of the bill and on all debatable motions and appeals in connection therewith shall not exceed a total of 20 hours, which shall be divided equally between the majority and minority leaders or their designees.
 (ii)Motion to further limit debateA motion to further limit debate on the bill is in order and is not debatable. (iii)Motion or appealAny debatable motion or appeal is debatable for not to exceed 1 hour, to be divided equally between those favoring and those opposing the motion or appeal.
 (iv)Final dispositionAfter 20 hours of consideration, the Senate shall proceed, without any further debate on any question, to vote on the final disposition thereof to the exclusion of all amendments not then pending before the Senate at that time and to the exclusion of all motions, except a motion to table, or to reconsider and one quorum call on demand to establish the presence of a quorum (and motions required to establish a quorum) immediately before the final vote begins.
						(E)Consideration in conference
 (i)In generalConsideration in the Senate and the House of Representatives on the conference report or any messages between Houses shall be limited to 10 hours, equally divided and controlled by the majority and minority leaders of the Senate or their designees and the Speaker of the House of Representatives and the minority leader of the House of Representatives or their designees.
 (ii)Time limitationDebate in the Senate on any amendment under this subparagraph shall be limited to 1 hour, to be equally divided between, and controlled by, the mover and the manager of the bill, and debate on any amendment to an amendment, debatable motion, or appeal shall be limited to 30 minutes, to be equally divided between, and controlled by, the mover and the manager of the bill, except that in the event the manager of the bill is in favor of any such amendment, motion, or appeal, the time in opposition thereto shall be controlled by the minority leader or such leader’s designee.
 (iii)Final dispositionAfter 10 hours of consideration, the Senate shall proceed, without any further debate on any question, to vote on the final disposition thereof to the exclusion of all motions not then pending before the Senate at that time or necessary to resolve the differences between the Houses and to the exclusion of all other motions, except a motion to table, or to reconsider and one quorum call on demand to establish the presence of a quorum (and motions required to establish a quorum) immediately before the final vote begins.
 (iv)LimitationClauses (i) through (iii) shall only apply to a conference report, message or the amendments thereto if the conference report, message, or an amendment thereto—
 (I)is related only to the program under this title; and (II)satisfies the requirements of subparagraphs (A)(i) and (C) of subsection (c)(2).
 (F)VetoIf the President vetoes the bill, debate on a veto message in the Senate under this subsection shall be 1 hour equally divided between the majority and minority leaders or their designees.
 (5)Rules of the Senate and House of RepresentativesThis section is enacted by Congress— (A)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and is deemed to be part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a bill under this section, and it supersedes other rules only to the extent that it is inconsistent with such rules; and
 (B)with full recognition of the constitutional right of either House to change the rules (so far as they relate to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
 (c)No entry on PAYGO scorecardsThe budgetary effects of any legislation under this section shall not be entered on either PAYGO scorecard under the Statutory Pay-As-You-Go Act of 2010.
			